MEMORANDUM **
Catarino Valdez Quintana, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reconsider its earlier order denying his motion to reopen removal proceedings. *650We review the denial of a motion to reconsider for abuse of discretion. See Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
The BIA was within its discretion in denying Valdez Quintana’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision denying his motion to reopen. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
We lack jurisdiction to review Valdez Quintana’s appeal from the IJ’s decision denying his application for cancellation of removal because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.